DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/448,432 was filed on 9/22/2021.
Claims 1-20 are subject to examination.
An IDS filed on 9/22/2021 has been considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,3,4,5,6, 8,9,10,11,12,13,15,16,17,18,19,20 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,1,10,11,12,13,14,10,15,16,17,18,19,15, respectively of U.S. Patent No. 11,138,026 (hereinafter ‘026 patent) in view of Lu et al .U.S. Patent # 9,306,708 (hereinafter Lu)
	With respect to claim 1, 8, 15 of the instant application and claims 1, 10, 15 of ‘026 patent contains similar subject matter as follows: “A computing device comprising: a memory and a processor cooperating with the memory to access a session hosted by a remote computing device, classify a group of data packets into first and second data packets, where the first data packets define reference points for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets, and send the first and second data packets to the remote computing device via different channels with different rates of packet loss to enable reconstruction of the group of data packets.
	‘026 Patent does not teach “classify” “reconstruction at another device”.
Lu teaches classify a group of data packets into first and second data packets (i.e. first video data with first layer and second video data with second layer), wherein the first data packets define reference points (i.e. assigning higher priority and caching first and second video data with assigned priority in a buffer memory) (column 13 lines 45-50) for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets (i.e. reorders the retransmitted packets into correct sequence/position within this queue) (column 6 lines 44-67)(column 7 lines 1-14), and send the first and second data packets to the remote computing device via different channels (i.e. TCP based control channel, initial transmit channel) with different rates of packet loss to enable reconstruction of the group of data packets at another device (i.e. RMP arranges the packets int he correct order and maintains a queue that is sorted on the sequence number and will reorder and insert packets into the buffer area/queue)(column 6 lines 44-67)(column 7 lines 1-14)(column 8 lines 14-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu’s teaching in 026 Patent’s teaching to come up with classifying group of data packets into first and second data packets and first data packets define reference points for reassembly.  The motivation for doing so would be to reorder the retransmitted packets into correct sequence/position within the queue and delivering the packets to the application in the proper order at the correct time for display.  
With respect to claims 1,2,3,4,5,6, 8,9,10,11,12,13,15,16,17,18,19,20 respectively of the instant application, contains similar subject matter of claims 1,2,3,4,5,1,10,11,12,13,14,10,15,16,17,18,19,15 respectively of ‘026 Patent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. U.S. Patent # 9,986,242 (hereinafter Wei) in view of Lu et al. U.S. Patent # 9,306,708 (hereinafter Lu)
With respect to claim 1, Wei teaches a computing device comprising:
-a memory and a processor cooperating with the memory to: access a session hosted by a remote computing device (i.e. access their desktops running on physical servers)(column 4 lines 1-10);
-send the first and second data packets to the remote computing device via different channels (i.e. receiving/capturing series of mouse movement and button pressing events) (column 7 lines 12-23) 
Wei does not teach classify a group of data packets into first and second data packets, wherein the first data packets define reference points for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets, and sending first and second data packets with different rates of packet loss to enable reconstruction of the group of data packets at another device.
Lu teaches classify a group of data packets into first and second data packets (i.e. first video data with first layer and second video data with second layer), wherein the first data packets define reference points (i.e. assigning higher priority and caching first and second video data with assigned priority in a buffer memory) (column 13 lines 45-50) for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets (i.e. reorders the retransmitted packets into correct sequence/position within this queue) (column 6 lines 44-67)(column 7 lines 1-14), and send the first and second data packets to the remote computing device via different channels (i.e. TCP based control channel, initial transmit channel) with different rates of packet loss to enable reconstruction of the group of data packets at another device (i.e. RMP arranges the packets int he correct order and maintains a queue that is sorted on the sequence number and will reorder and insert packets into the buffer area/queue)(column 6 lines 44-67)(column 7 lines 1-14)(column 8 lines 14-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu’s teaching in Wei’s teaching to come up with classifying group of data packets into first and second data packets and first data packets define reference points for reassembly.  The motivation for doing so would be to reorder the retransmitted packets into correct sequence/position within the queue and delivering the packets to the application in the proper order at the correct time for display.  
With respect to claim 2, Wei and Lu teaches the computing device of claim 1, but Wei further teaches wherein the first data packets correspond to keyboard events input via a keyboard (column 3 lines 21-34)
With respect to claim 3, Wei and Lu teaches the computing device of claim 1, but Wei further teaches wherein the first data packets correspond to touch-up and touch-down events input via a touch screen (column 3 lines 21-31); and wherein the second data packets correspond to touch-move events input via the touch screen (column 3 lines 21-31)
With respect to claim 4, Wei and Lu teaches the computing device of claim 1, but Wei further teaches wherein the first data packets correspond to mouse-button-up and mouse-button-down events input via a mouse (column 3 lines 21-31); and wherein the second data packets correspond to mouse-drag and mouse-wheel events input via the mouse. (column 3 lines 21-31)
With respect to claim 6, Wei and Lu teaches the computing device of claim 1, but Lu further teaches wherein the different channels comprise different virtual channels (i.e. TCP based control channel, initial transmit channel)(column 6 lines 44-67)
With respect to claim 7, Wei and Lu teaches the computing device of claim 1, but Lu further teaches wherein at least some of the first and second data packets comprise graphics data packets (column 9 lines 33-59)(column 4 lines 55-61)
With respect to claim 8, Wei teaches a method comprising:
-at a client computing device, access a session hosted by a remote computing device (i.e. access their desktops running on physical servers)(column 4 lines 1-10);
-sending the first and second data packets to the remote computing device via different channels (i.e. receiving/capturing series of mouse movement and button pressing events) (column 7 lines 12-23) 
Wei does not teach classify a group of data packets into first and second data packets, wherein the first data packets define reference points for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets, and sending first and second data packets with different rates of packet loss to enable reconstruction of the group of data packets at another device.
Lu teaches classify a group of data packets into first and second data packets (i.e. first video data with first layer and second video data with second layer), wherein the first data packets define reference points (i.e. assigning higher priority and caching first and second video data with assigned priority in a buffer memory) (column 13 lines 45-50) for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets (i.e. reorders the retransmitted packets into correct sequence/position within this queue) (column 6 lines 44-67)(column 7 lines 1-14), and send the first and second data packets to the remote computing device via different channels (i.e. TCP based control channel, initial transmit channel) with different rates of packet loss to enable reconstruction of the group of data packets at another device (i.e. RMP arranges the packets int he correct order and maintains a queue that is sorted on the sequence number and will reorder and insert packets into the buffer area/queue)(column 6 lines 44-67)(column 7 lines 1-14)(column 8 lines 14-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu’s teaching in Wei’s teaching to come up with classifying group of data packets into first and second data packets and first data packets define reference points for reassembly.  The motivation for doing so would be to reorder the retransmitted packets into correct sequence/position within the queue and delivering the packets to the application in the proper order at the correct time for display.  
With respect to claims 9-11, 13-14 respectively, they recite similar limitations as claims 2-4, 6-7 respectively, therefore rejected under same basis.
With respect to claim 15, Wei teaches a non-transitory computer-readable medium having computer-executable instructions for causing a client computing device to perform steps comprising:
-accessing a session hosted by a remote computing device (i.e. access their desktops running on physical servers)(column 4 lines 1-10);
-sending the first and second data packets to the remote computing device via different channels (i.e. receiving/capturing series of mouse movement and button pressing events) (column 7 lines 12-23) 
Wei does not teach classify a group of data packets into first and second data packets, wherein the first data packets define reference points for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets, and sending first and second data packets with different rates of packet loss to enable reconstruction of the group of data packets at another device.
Lu teaches classifying a group of data packets into first and second data packets (i.e. first video data with first layer and second video data with second layer), wherein the first data packets define reference points (i.e. assigning higher priority and caching first and second video data with assigned priority in a buffer memory) (column 13 lines 45-50) for reassembly of the group of data packets with the second data packets at their original positions in the group of data packets (i.e. reorders the retransmitted packets into correct sequence/position within this queue) (column 6 lines 44-67)(column 7 lines 1-14), and send the first and second data packets to the remote computing device via different channels (i.e. TCP based control channel, initial transmit channel) with different rates of packet loss to enable reconstruction of the group of data packets at another device (i.e. RMP arranges the packets int he correct order and maintains a queue that is sorted on the sequence number and will reorder and insert packets into the buffer area/queue)(column 6 lines 44-67)(column 7 lines 1-14)(column 8 lines 14-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lu’s teaching in Wei’s teaching to come up with classifying group of data packets into first and second data packets and first data packets define reference points for reassembly.  The motivation for doing so would be to reorder the retransmitted packets into correct sequence/position within the queue and delivering the packets to the application in the proper order at the correct time for display.  
With respect to claims 16-18, 20 respectively, they recite similar limitations as claims 2-4, 6 respectively, therefore rejected under same basis.
Claim(s) 5,12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. U.S. Patent # 9,986,242 (hereinafter Wei) in view of Lu et al. U.S. Patent # 9,306,708 (hereinafter Lu) further in view of Noyes et al. U.S. Patent Publication # 2011/0302506 (hereinafter Noyes)
With respect to claim 5, Wei and Lu teaches the computing device of claim 1, but does not teach wherein the first data packets correspond to pen-up and pen-down events input via an electronic pen; and wherein the second data packets correspond to pen-drag events input via the electronic pen.
Noyes teaches wherein the first data packets correspond to pen-up and pen-down events input via an electronic pen (Paragraph 42, 67); and wherein the second data packets correspond to pen-drag events input via the electronic pen (Paragraph 42, 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Noyes’s teaching in Wei and Lu’s teaching to come up with data packets are associated with pen drag event and pen up and down events.  The motivation for doing so would be to have relative interactions with client through GUI and also find correspondence to other input modalities such as pen/digitizers and the like (paragraph 42).
With respect to claims 12, 19, they recite similar limitations as claim 5, therefore rejected under same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Bullard et al. U.S. Patent Publication # 2006/0206820 whose inventive concept is updating a display unit remotely located from the computing system wherein the method including copying display information from a video buffer of a computing device executing an application to generate an update and based on the calculated size of the display update, determining an amount of available bandwidth and calculating time period required to communicate the display update.
B).Shen et al. U.S. Patent Publication # 2013/0293493 whose inventive concept is of a signal transmitting method of a touch input device is adapted to the touch input device and a computer device connected with each other wherein the touch signal correspond to the mouse mode, the touch signal is transmitted to an inbuilt mouse driver, and when the touch signal corresponds to the touchpad mode, the touch signal is transmitted to an inbuilt touchpad driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453